On Petition for Rehearing.
Wiley, J.
20. Appellant has petitioned for a rehearing upon the ground that exceptions taken by it to a series of instructions tendered by the Pennsylvania company, a defendant below, and given by the court, were in gross, and not separate and several, and in holding that as some of them, at least, were correct statements of the law we could not consider those that appellant claims are erroneous. A several exception to each of such instructions was orally taken, as appears from an order-book entry, and this being true the exception thus reserved is sufficient, under the act of March 9, 1903 (Acts 1903, p. 338, §1, §544a Burns 1905), to present, on appeal, under a motion for a new trial, such instructions. Such order-book entry having been inadvertently overlooked, appellant i's entitled to have such instructions considered. The statement in the original opinion that the exception was taken in gross was made from the bill of exceptions embodying the instructions, wherein it appears that the exception was in gross.
The instructions of which appellant complains, of the series given on the motion of the Pennsylvania company, are 7a, 7b> 7d, 7e, and 7g. Instruction seven, which is very lengthy, calls the attention of the jury to several undisputed facts, and then says: “In the light of these undisputed facts, I instruct you as follows: (a) If the Baltimore & Ohio Southwestern Railroad Company’s train had passed over the crossing in going north on its tracks, and had gone *167a sufficient distance north, of the crossing to allow a clearance for the Pennsylvania train in making use of the crossing j if, after said Baltimore & Ohio Southwestern Railroad Company’s train had so gone said distance north of the crossing, said John Ledger, for the purpose of allowing the Pennsylvania company’s train to pass over the crossing, so adjusted said signal as to display the white light westwardly along the Pennsylvania company’s track and the red light northwardly along the Baltimore & Ohio company’s track, and thereafter the operatives of said Baltimore & Ohio company’s train caused the same to he backed in the direction of the crossing, and to such proximity of said crossing that it was brought in collision with the Pennsylvania company’s train while such Pennsylvania company’s train was passing over the crossing in compliance with said signal, then I instruct that the Baltimore & Ohio company was not in the exercise of ordinary care, hut was guilty of negligence, (h) It will not do to say that the operatives on the Baltimore & Ohio company’s train did not see the signal not to cross, if such signal was in fact given. It was the duty of the operatives of the train to know that the signal was not against them before the train was hacked to the point of collision, and their failure to know this, if the signal was in fact properly given, would amount to negligence. * * * (d) Nor will it do to say that the operatives of the Baltimore & Ohio company’s train hacked the train to the point of collision after seeing the signal not to cross, if they, in fact, saw the same. If they did this after seeing the signal they were guilty of negligence, (e) If you find from the evidence that, after the Baltimore & Ohio company’s train had gone to a point of safety north of the crossing, the same was backed to the point of collision, in violation of the signal 'not to cross’ given by John Ledger, by displaying the red color against said Baltimore & Ohio company’s train from said system, and that as a result of such hacking a collision occurred between the *168Baltimore & Ohio company’s train and the car in which plaintiff was carried, and that as a result of said collision, and without fault on plaintiff’s part, plaintiff suffered the injuries described in the complaint, or some of them, then I instruct you that upon the issue joined between plaintiff and the Baltimore'& Ohio company your verdict should be for the plaintiff, and this will be true without regard to the qiiestion as to whether the Pennsylvania company was guilty of negligence. * * * (g) The fact that the Pennsylvania company’s train stopped between Illinois avenue and Broadway, if such be the fact, did not justify the operatives of the Baltimore & Ohio company’s train in proceeding to back to the point of collision, in violation of a red-light signal displayed by the signal man, if the same was so backed. The statute of this State made it the duty of the operatives of the Pennsylvania company’s train to bring their train to a full stop before passing over the crossing, and the making of the statutory stop would not justify the operatives of the Baltimore & Ohio company’s train in concluding that the Pennsylvania company’s train would remain standing while they were making use of the crossing with the Baltimore & Ohio company’s train, in violation of a red-light signal forbidding them to do so.”
21. Those portions of the instruction designated “a” and “b” -are objected to because they told the jury that the backing of appellant’s train against the signal was, as a matter of law, negligence, and that this was an invasion of the province of the jury. The court simply told the jury that if certain designated facts existed, and were established by the evidence, such facts would constitute negligence. Negligence is oftentimes a mixed question of law and fact. It was the province of the jury to determine the facts, and the court left that question to them, and simply said that if they found such facts to exist, they would constitute negligence. We do not think this was an invasion of the province of the jury, and taking the *169instruction as a whole, and in connection with other instructions, it was a correct declaration of the law. That part of the instruction designated “d” is not discussed, and is therefore waived.
22. The objection to that part designated “e” is that it selected an isolated fact, to wit, that of the signal’s being against appellant, and told the jury that if they found such’ fact to exist their verdict should be for the appellee. Construing this part of the instruction in connection with all of it, we do not think it erroneous.
21. Counsel say that the objections urged to the other parts of the instruction are applicable to that part designated “g;” and they further object “because, in giving it, the court undertook to charge, as a matter of law, the legal effect of certain acts which should have been left to the determination of the jury upon a consideration of all the evidence and circumstances in the case.” We do not think the instruction is subject to the objections urged.
The petition for a rehearing is overruled.